      Case 17-21002          Doc 47      Filed 07/09/19 Entered 07/09/19 16:33:15               Desc Main
                                            Document Page 1 of 1

                                       United States Bankruptcy Court
                                   Northern District of Illinois, Eastern Division
IN RE: Tiara Young                                        )            Chapter 13
                                                          )            Case No. 17 B 21002
        Debtor(s)                                         )            Judge Timothy A Barnes

                                   Notice of Motion/Certificate of Service
    Tiara Young                                                        Debtor Attorney: David M Siegel
    723 E 84th St Apt 3N                                               via Clerk's ECF noticing procedures
    Chicago, IL 60619


                                                                       >   Dirksen Federal Building
On August 08, 2019 at 9:00AM, I will appear at the location            >   219 South Dearborn
listed to the right, and present this motion, a copy which is hereby   >   Courtroom 744
served upon you.                                                       >   Chicago, IL 60604

I certify under penalty of perjury that this office caused a copy of   /s/ MARILYN O. MARSHALL
this notice to be delivered to the persons named above by U.S.         MARILYN O. MARSHALL, TRUSTEE
mail or by the methods indicated on or before Wednesday, July
10, 2019.
                                   Motion to Dismiss for Material Default
Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed pursuant to 11
U.S.C. §1307(c), and in support thereof respectfully states the following:

1. The Debtor filed for Chapter 13 relief on July 14, 2017.
2. The Debtor's plan was Confirmed on October 26, 2017.
3. The Debtor's confirmed plan requires the debtor to submit tax returns and refunds to the Trustee starting with
   tax year 2017. The debtor has failed to tender 2018 taxes.
4. The Debtor has failed to tender either the tax return or refund.
5. The failure to tender the tax return and refund constitutes a material default of the Debtor's confirmed plan .

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this Court deems
just and proper.

Office of the Chapter 13 Trustee                                       /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                     MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
